DLD-036                                                          NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 20-2206
                                         ___________

                               IN RE: MICHAEL RINALDI,
                                                  Petitioner
                         ____________________________________

                        On a Petition for Writ of Mandamus from the
             United States District Court for the Middle District of Pennsylvania
         (Related to M.D. Pa. Crim. Nos. 3-18-cr-00279-002 and 3-18-cr-00280-002)
                        ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   November 19, 2020
                  Before: JORDAN, KRAUSE and PHIPPS, Circuit Judges

                              (Opinion filed: December 9, 2020)
                                          _________

                                          OPINION*
                                          _________

PER CURIAM

         Petitioner Michael Rinaldi has filed a mandamus petition concerning two separate

ongoing criminal cases against him in the United States District Court for the Middle

District of Pennsylvania.1 Both criminal actions were initiated in August 2018. Alleging


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
    In January 2019, the District Court granted Rinaldi’s request to represent himself in
that the District Court has failed to rule on his motions to dismiss that asserted violations

of his right to a speedy trial,2 Rinaldi seeks mandamus relief and dismissal of the

indictments.

       M.D. Pa. Crim. No. 3-18-cr-00279

       In August 2018, Rinaldi was charged by complaint with conspiracy to distribute

and possess with intent to distribute cocaine. He was arraigned and indicted, and pre-trial

proceedings ensued. On January 21, 2020, the Government filed a First Superseding

Indictment, charging Rinaldi with conspiracy to distribute and possess with intent to

distribute cocaine, cocaine base, heroin, and marijuana (Count I); and with distribution

and possession with intent to distribute cocaine (Count II). On January 31, 2020,

acknowledging the provisions of the Speedy Trial Act, the District Court scheduled trial

on Count I to begin on February 11, 2020 and trial on Count II to begin on March 2,

2020. However, on February 4, 2020, the District Court postponed the trials, finding that,

under 18 U.S.C. § 3161(h)(1)(D), Rinaldi’s new pre-trial motions tolled the time

remaining under the Speedy Trial Act. On February 22, 2020, Rinaldi filed a motion to

dismiss for a violation of the Speedy Trial Act, and the parties filed their briefs.

       Rinaldi filed this mandamus petition, dated June 9, 2020, stating that his motion to

dismiss remained pending in the District Court. To demonstrate that mandamus relief is


both of his cases.
2
  Rinaldi filed other motions to dismiss, but his mandamus petition is confined to
allegations concerning his right to a speedy trial.
                                              2
appropriate, a petitioner must establish that he has “no other adequate means” to obtain

the relief requested, and that he has a “clear and indisputable” right to issuance of the

writ. Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). Rinaldi cannot make this

showing, because the record shows that the District Court ruled on his motion on June 18,

2020 and denied his motion for reconsideration on July 27, 2020. Moreover, the record

shows that Rinaldi’s jury trial took place in August 2020. To the extent that Rinaldi

seeks redress on a Speedy Trial Act claim, this type of argument may be raised on a

direct criminal appeal. Mandamus must not be used as a substitute for an appeal. See In

re Kensington Int’l Ltd., 353 F.3d 211, 219 (3d Cir. 2003).

       M.D. Pa. Crim. No. 3-18-cr-00280

       In the second criminal action, Rinaldi was indicted for conspiracy to distribute and

possess with intent to distribute marijuana. He was arraigned in October 2018. The

District Court granted Rinaldi’s motions to extend the pretrial motions deadline, and

Rinaldi filed numerous pre-trial motions. The District Court made several rulings on

these motions in December 2019. In January 2020, Rinaldi filed the Speedy Trial motion

to dismiss at issue here. On January 23, 2020, the Government filed a brief in opposition

to the motion. In addition, the Government filed a motion to dismiss the indictment

without prejudice pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.

Since then, Rinaldi has continued to litigate his pre-trial motions, including an April 2,

2020 motion for pre-trial release, which was denied by a Magistrate Judge. Rinaldi filed

                                              3
an appeal in May 2020. On July 2, 2020, after a hearing, the District Court denied pre-

trial release. Rinaldi then filed another motion to dismiss, which the District Court

denied on August 10, 2020. In September 2020, Rinaldi filed another motion to dismiss

the indictment, referencing the Government’s pending Rule 48(a) motion to dismiss the

indictment filed in January 2020. The Government sought and received an extension of

time to file a response, and the matter is pending.

       Rinaldi filed this June 2020 mandamus petition during the litigation of his motion

for pre-trial release, when his Speedy Trial motion to dismiss had been pending for about

five months. A writ of mandamus may be warranted where a district court’s “undue

delay is tantamount to a failure to exercise jurisdiction.” See Madden, 102 F.3d at 79.

However, the record shows that Rinaldi’s case has been progressing steadily, with no

failure to exercise jurisdiction over the case as a whole. Although the parties’ motions to

dismiss remain pending, we are confident that the District Court will rule on Rinaldi’s

Speedy Trial motion to dismiss without undue delay.

       We conclude that no “extraordinary circumstances” exist to justify granting the

drastic remedy of mandamus. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378

(3d Cir. 2005). Accordingly, we will deny Rinaldi’s mandamus petition.




                                             4